ORIGINAL ACTION JOURNAL ENTRY AND OPINION
{¶ 1} Niles Tuttle seeks a writ of mandamus to order Judge Shirley Strickland Saffold to grant jail-time credit in the underlying case ofState v. Tuttle, Cuyahoga County Court of Common Pleas Case No. CR-405865.
 {¶ 2} Judge Saffold moved for summary judgment and attached as an exhibit a journal entry of October 21, 2002, finding that Tuttle has been granted jail-time credit in the amount of twenty days. Therefore Tuttle's request for a writ of mandamus is moot.1
 {¶ 3} We grant Judge Saffold's motions for summary judgment. Costs to Tuttle. It is further ordered that the Clerk of the Eighth District Court of Appeals, pursuant to Civ.R. 58(B), shall serve upon all parties notice of this judgment and date of entry.
Writ denied.
JAMES D. SWEENEY, P.J., CONCURS.
COLLEEN CONWAY COONEY, J., CONCURS.
1 State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5,450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga County Court ofCommon Pleas (1996), 74 Ohio St.3d 278, 658 N.E.2d 723.